DETAILED ACTION

The following is a final office action is response to communications received on 03/18/2022.  Claims 1-2 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. On page 4, applicant argues that Deutchman teaches a concave hemispherical shell of 180 degrees.  This argument is moot because it does not apply to any of the references as used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlachos (US 8,632,602) in view of Deutchman et al. (US 10,543,094) and in further view of McMinn (US 2016/0045319).
Regarding Claim 1, Vlachos discloses the invention substantially as claimed.  Vlachos teaches a surface arthroplasty system (Fig 1), comprising:
a convex, hemispherical metallic shell of 180 degrees (1, Col 1: lines 57-59) having an inner surface, being a metallic surface with protruding meridian ribs (3) and a navel (4) at an implant 5pole, the navel having a female thread (Col 2: lines 15-17),
a pretensioning needle (5) configured to be fastenably engaged with the female thread, the pretensioning needle further configured to intersect a neck of a bone and be tightened in an area of a major trochanter (Fig 1) or bulge using a nut-washer (6) set.  Additionally. Vlachos teaches that during typical reconstruction procedures both the acetabulum and the upper part of the femur are replaced with polished bearing surfaces (Col 1: lines 5-11).
However, Vlachos does not specifically disclose a concave hemispherical metallic shell of 180 degrees, wherein both metallic shells are coated with porcelain or zirconium oxide on the adjacent 10surfaces. 
Deutchman teaches an artificial hip system in the same field of endeavor.  Said artificial hip system (10) comprising an acetabular cup/liner (12/16) and a spherical femoral component (26) (Fig 1).  Wherein all the opposing articulating components may be constructed of metal (Col 4: lines 53-55) and coated with a layer of zirconium oxide (Col 5: lines 59-64) to provide hardness, wear and corrosion resistance, while providing improved lubrication (Col 5: lines 12-17).  Therefore, reducing or eliminating osteolysis, inflammatory and toxic response, and carcinogenic effects that can adversely affect the body’s response and implant performance (Col 4: lines 27-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metallic acetabular component, as taught by Deutchman, in conjunction with the femoral resurfacing system of Vlachos in order to provide a system for total hip replacement while simultaneously attempting to maximize bone preservation.  Further, it would have been obvious to coat both adjacent metallic articulating surfaces (hip and femur) with a layer of zirconium oxide, as taught by Deutchman, to provide hardness, wear and corrosion resistance, while providing improved lubrication (Col 5: lines 12-17) to the articulating couple.  Said coating further reducing or eliminating osteolysis, inflammatory and toxic response, and carcinogenic effects that can adversely affect the body’s response and implant performance.
McMinn teaches an acetabular cup in the same field of endeavor.  Said cup comprising a metallic [0038], one piece [0038], concave hemispherical cup of 180 degrees (Fig. 2A) to resurface the hip without a separate articular liner [0039]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the acetabular component (20) of the combination (Deutchman) in the manner as taught by McMinn in order to provide a concave acetabular cup capable of resurfacing the hip with only one component.  The combination would essentially “round” the bone-facing side of the combination allowing for significantly less bone resection, improved bone-ingrowth, and reduced recovery time. 
Regarding Claim 2, the combination (Vlachos) teaches wherein the inner surface of the convex hemispherical metallic shell (1) is covered with a porous metal layer (Col 2: lines 10-14) to achieve osseointegration with 15the underlying bone.  Further, McMinn teaches wherein an outer side of the concave hemispherical metallic shell is covered with a porous metal layer to achieve osseointegration with 15the underlying bone [0038].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the porous metal layer, as taught by McMinn, on the outside bone-facing surface of the combination in order to achieve osseointegration of the acetabular component.  Said porous layers are very well known in the art and their application to any bone-adjacent surface would be obvious to one of ordinary skill to prevent component migration and assist in long term implant retention.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774